DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the Claim Rejections under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claims 1-10 and 20 has been withdrawn in view of amendment. 
Applicant’s arguments, see pgs. 9-11, with respect to the Claim Rejections under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pgs. 12-16, with respect to the Claim Rejections under 35 U.S.C. § 103 of claims 1-8 and 11-18 by Hwang (US 2021/005321) in view of Farley et al. (US 2020/0243199), claims 9 and 19 by Hwang, Farley, and Kohli et al. (US 2016/0350506), and claims 10 and 2 by Hwang, Farley, and Levy et al. (“Factors predicting postoperative range of motion for anatomic total shoulder arthroplasty”) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, examiner disagrees that the teachings of Hwang, Farley, Kohli, and Levy do not teach the elements as laid out by the applicant’s remarks. Specifically, it is noted that a reference is considered for all that it teaches, and while the applicant points to specific uses of Hwang and Farley that may diverge from the intended use of the instant invention, it is not precluded that the references disclose other structures or functions that do read on the claims. Examiner believes that the portions of Hwang 
Further, examiner disagrees with applicant’s arguments that the combination of Hwang and Farley would render Hwang inoperable (see Remarks, pg. 15-16). First, Hwang states that “the predictive modeling engine 100 may use one or more algorithms to compute risk outcomes for each patient under consideration” ([0028]), with no indication as to a limiting the type of algorithm. Thus, providing the machine learning model of Farley as one of the algorithms of Hwang to compute risk outcomes is not precluded. Second, Hwang further states that “the risk outcomes may be computed, for example, for possible treatment options. For example, consider the case where a doctor is considering whether a patient should undergo a particular surgery to treat a condition” ([0028]). Further, an interface as described by Hwang “may allow a doctor or other healthcare professional to make an efficient determination of whether to go forward with a certain procedure or treatment given the associated risks. The predictive modeling engine 100 may therefore serve as a tool for providing guidance in making optimal healthcare decisions for patients.” ([0030]). This evidence aligns with the purpose of the system and method of Farley, wherein “the Operative Patient Care System 320 is designed to utilize patient specific data, surgeon data, healthcare facility data, and historical outcome data to develop an algorithm that suggests or recommends an optimal overall treatment plan for the patient's entire episode of care (preoperative, operative, and postoperative) based on a desired clinical outcome” ([0117]). For both references, the treatment outcomes are predicted based on at least patient-specific data and the type of intervention. Thus, the risk factor determination of Hwang and the machine learning modeling of Farley, represent different approaches to achieve the same goal of representing patient treatment outcome.  
Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “wherein the display is configured to allow the user to adjust the at least one first predicted post-operative performance outcome metric and the at least one second predicted post-operative performance outcome metric so as to result in an adjustment to the prediction indication related to the desired post-operative performance of the joint that is desired by the patient” in the final paragraph. However, there is not support for the “display” to allow the adjustment in the applicant’s specification. Instead, the disclosure provides “I/O devices 65, such as a display for displaying the GUI 75 to the user 20, a keyboard 65A and a mouse 65B, for example” ([0057], paragraphs numbered as in applicant’s pre-grant publication US 2021/0322100) and as illustrated in Fig. 1. This language indicates that a display, GUI 75, describe how the display is configured to allow the user to adjust the first and second predicted post-operative performance outcome metric in relation to the keyboard 65A and mouse 65B used by the user 20. 
Further, this claim element does not have support for allowing “the user to adjust the at least one first predicted post-operative performance outcome metric and the at least one second predicted post-operative performance outcome metric.” Examiner has only found support in applicant’s disclosure for adjusting the second predicted post-operative performance outcome metric based on “varying any of the at least one arthroplasty surgical parameter.” The arthroplasty surgical parameter is only associated with determining “a second predicted post-operative joint performance data output” and not with the “first predicted post-operative joint performance data output.” Therefore, there is not sufficient support for “an adjustment to the prediction indication related to the desired post-operative performance of the joint that is desired by the patient” based on adjusting the first and second predicted post-operative performance outcome. 
Therefore, the final element of claims 1 and 11 appear to be drawn to new matter.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 recite “wherein the display is configured to allow the user to adjust the at least one first predicted post-operative performance outcome metric and the at least one second predicted post-operative performance outcome metric so as to result in an adjustment to the prediction indication related to the desired post-operative performance of the joint that is desired by the patient” in the final paragraph. However, one ordinarily skilled in the art would not be apprised of the metes and bounds of the configuration of the display to allow the adjustment. Therefore, claims 1, 11, and their dependents are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2021/0005321) in view of Farley et al. (US 2020/0243199).
Regarding apparatus claim 1 and corresponding method claim 11, Hwang teaches an apparatus/a method (“system and method for predicting patient risk outcomes” [0002]), comprising: a processor (processor 810 in Fig. 13); a display (display 840 in Fig. 13) and a non-transitory memory storing instructions (memory 820 in Fig. 13) which, when executed by the processor (“the processor may be any type of logic implemented in hardware, software, or both, for executing programs and instructions stored in the memory 820” ([0080])), cause the processor to: receive pre-operative patient specific data for an arthroplasty surgery to be performed on a joint of a patient; wherein the pre-operative patient specific data comprises: (i) a medical history of the patient, (ii) a measured range of movement for at least one type of joint movement of the joint, and (iii) at least one pain metric associated with the joint: “Referring to Fig. 1, the system includes a predictive modeling engine 100 that computes one or more predictive risk outcomes based on a number of inputs. The inputs may include medical history information 10, test results 20, social factors 30, medical insurance information 40, and healthcare resources 50” ([0022]). Further, Fig. 3 illustrates an example “performing a left knee arthroplasty” ([0037]). Additionally, a screen illustrated in Fig. 6 includes a “functional data section 540” which “may include information indicating current or last-reported pain levels of the patient, KOOS JR. information, and range of motion” ([0053]) related to the left knee arthroplasty.  
Further, Hwang teaches inputting the pre-operative patient specific data to at least one first machine learning model to determine a first predicted post-operative joint performance data output: First, Fig. 1 illustrates the various inputs providing patient information to the predictive modeling engine 100, which “may use various algorithms to generate the risk outcomes” that “include machine-learning algorithms” ([0031]). Further, “the algorithms may be used individually or may be considered in combination when computing final risk outcomes,” which suggests the presence of multiple machine learning models. The multiple risk outcomes illustrated in Fig. 1 also correspond to the multiple post-operative joint performance data output. Hwang further teaches wherein the first predicted post-operative joint performance data output comprises at least one first predicted post-operative outcome metric of the joint; display the first predicted post-operative joint performance data output on a display to a user as a displayed first post-operative joint performance data output in Fig. 3 and accompanying paragraph [0038]: “the first section 301 may indicate all of a portion of the risk outcomes generated by the predictive modeling engine 100, with an indication of their risk scores,” wherein “in this example, there is 0.1% chance that patient Brynlee Rees will have to undergo a re-operation revision if the arthroplasty procedure is performed.” In other words, the arthroplasty “re-operation revision” corresponds to the first predicted post-operative joint outcome metric that is displayed on the screen of “a graphical user interface” ([0036]).
Further, the previous mention of “various algorithms to generate the risk outcomes” and the plurality of risk outcomes in Fig. 1 teach at least one second machine learning model to determine a second predicted post-operative joint performance data output. 
Hwang also teaches displaying the second predicted post-operative joint performance data output on the display to the user as a displayed second predicted post-operative joint performance data output such that “the risk outcomes may be output in one or more predetermined formats and/or screens of an interactive display 80 using a display controller 70” ([0031]). In other words, a plurality of risk outcomes are displayed, wherein the “risk outcomes” correspond to the predicted post-operative performance data output.
However, Hwang does not explicitly teach causing the processor to receive at least one medical image of the joint obtained from at least one medical imaging procedure performed on the patient; generate a reconstruction plan of the joint of the patient based at least in part on the at least one medical image of the joint, and at least one arthroplasty surgical parameter obtained from the user in response to the displayed first predicted post-operative joint performance data output; wherein the reconstruction plan comprises the at least one arthroplasty surgical parameter that is selected from: (i) at least one implant, (ii) at least one implant size, (iii) at least one arthroplasty surgical procedure, (iv) at least one position for implanting the at least one implant in the joint, or (v) any combination thereof, input the at least one arthroplasty surgical parameter into at least one second machine learning model to determine a second predicted post-operative joint performance data output comprising at least one second predicted post-operative outcome metric of the joint; and update the displayed second predicted post-operative joint performance data output to comprise at least one arthroplasty surgery recommendation, in response to the user varying any of the at least one arthroplasty surgical parameter, before the arthroplasty surgery, during the arthroplasty surgery, or both. Farley is relied upon instead, which discloses analogous methods, systems, and apparatuses to the instant application for determining a care plan for shoulder, hip, and knee arthroplasties.
Specifically, Farley teaches that “data acquired during the pre-operative phase generally includes all information collected or generated prior to the surgery” such as “patient demographics, diagnoses, medical histories, progress notes, vital signs, medical history information, allergies, and lab results” as well as “images related to the anatomical area of interest” ([0078]). This reads on receiving at least one medical image of the joint obtained from at least one medical imaging procedure performed on the patient. 
Farley also teaches generating a reconstruction plan of the joint of the patient based at least in part on the at least one medical image of the joint, and at least one arthroplasty surgical parameter obtained from the user in response to the displayed first predicted post-operative joint performance data output: First, “the machine learning model is trained to predict one or more values based on the input data” where “it is assumed that the machine learning model is trained reconstruction plan. Further, the arthroplasty surgical parameters of the “implants” (e.g., “optimal size, position, and orientation”) are necessarily selected by the user given some other information with regard to the patient. Additionally, the “implant size, position and orientation” ([0128]) teaches wherein the reconstruction plan comprises the at least one arthroplasty surgical parameter that is selected from: (i) at least one implant, (ii) at least one implant size, (iii) at least one arthroplasty surgical procedure, (iv) at least one position for implanting the at least one implant in the joint, or (v) any combination thereof. 
Further, “the machine learning model” and “predictor equations” of paragraph [0127] teach to the ‘second’ machine learning model including the at least one arthroplasty surgical parameter. Further, the optimization of the “size, position and orientation of the implants to achieve the best outcome or satisfaction level” is broad enough to read on a second predicted post-operative joint performance data output comprising at least one second predicted post-operative outcome metric of the joint. 
Finally, Farley teaches updating the displayed second predicted post-operative joint performance data output to comprise at least one arthroplasty surgery recommendation, in response to the user varying any of the at least one arthroplasty surgical parameter, before the arthroplasty surgery, during the arthroplasty surgery, or both in paragraph [0130]: “if the surgeon determines that the size, position and/or orientation of the femoral implant in a TKA needs to be arthroplasty surgery recommendation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Hwang with the machine learning model of Farley utilizing image data and implant parameters in order to take into consideration the wider set of parameters of Farley relative to Hwang in order to “achieve the best outcome or satisfaction level” for the patient (Farley, [0127]).
This modification of Hwang further teaches wherein the at least one first machine learning model and the at least one second machine learning model are configured to respectively output the at last one first predicted post-operative outcome metric and the at least one second predicted post-operative outcome metric as previously conveyed (Hwang [0038] and Fig. 3; Farley [0127]-[0130]). However, the remaining language for the claim element – for enabling an optimization of desired performance outcomes in the joint from the arthroplasty surgery – represents functional language and is therefore does not carry patentable weight. Specifically, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114, II. Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art. Nonetheless, Hwang teaches that “the predictive modeling engine 100 may therefore serve as a tool for providing guidance in making optimal healthcare decisions for patients” ([0030]). Alternatively, Farley teaches “Operative 
The modification of Hwang also teaches wherein the first predicted post-operative joint performance data output and the second predicted post-operative joint performance data output provide a prediction indication (Hwang [0036] and [0038] and Fig. 3; Farley [0127]-[0130]). Again, the remaining claim language, related to a desired post-operative performance of the joint that is desired by the patient, represents intended use language. However, paragraph [0030] of Hwang also teaches this element, since one of ordinary skill in the art would appreciate that the “optimal healthcare decisions for the patient” corresponds to the desired post-operative performance of the joint desired by the patient.  
Further, as best understood by the final claim element (see 112 rejections above), the modification of Hwang teaches wherein the display is configured to allow the user to adjust the at least one first predicted post-operative performance outcome metric and the at least one second predicted post-operative performance outcome metric so as to result in an adjustment to the prediction indication related to the desired post-operative performance of the joint that is desired by the patient. First, Hwang teaches in Fig. 3 a “first area 322 indicating a number of modifiable factors that may allow a user to set or change values corresponding to one or more inputs used to generate the risk outcomes” ([0039]), where the “inputs may include medical history information 10, test results 20, social factors 30, medical insurance information 40, and healthcare resources 50” ([0022]), as well as “functional data…indicating current or last-reported pain levels of the patient, KOOS JR. information, and range of motion” ([0057]). Second, Farley teaches updating the displayed second predicted post-operative joint performance data output to comprise at least one arthroplasty surgery recommendation, in response to the user varying any of the at least one arthroplasty surgical parameter, before the arthroplasty surgery, during the arthroplasty surgery, or both in paragraph [0130] as previously conveyed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the “one or more algorithms to compute risk outcomes” of Hwang with the algorithm of Farley for the same reasons as previously conveyed. 

Regarding apparatus claim 2 and associated method claim 12, Hwang further teaches wherein the processor is configured to receive the pre-operative patient specific data by receiving the pre-operative patient specific data over a communication network from at least one electronic medical resource: “The information stored in the databases may be accessed, for example, through one or more networks coupled to a processing system which includes the predictive modeling engine 100” ([0022]). 

With regard to apparatus claim 3 and associated method claim 13, Hwang does not teach wherein the at least one medical image comprises at least one of: (a) an X-ray image, (b) a computerized tomography image, (c) a magnetic resonance image, (d) a three-dimensional (3D) image, (e) a 3D medical image generated from multiple X-ray images, (f) a frame of a video, or any combination thereof. Instead, Farley discloses that “the pre-operative data may also include images related to the anatomical area of interest. These images may be captured, for example, using Magnetic Resonance Imaging (MRI), Computed Tomography (CT), X-ray, ultrasound, or any other modality known in the art” ([0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hwang to collect pre-operative 

Regarding apparatus claim 4 and associated method claim 14, the modification of Hwang further teaches wherein the at least one first predicted post-operative outcome metric and at least one second predicted post-operative outcome metric are predicted for at least one of: (a) a number of days, (b) a number of months, and (c) a number of years in paragraph [0046]: “In one embodiment, the predictive modeling engine 100 may calculate the data in the screen of Fig. 4 for a predetermined number of time points, e.g., a first timepoint at 90 days and a second timepoint of 1 year. Data for different and/or additional timepoints (e.g., a 30-day timepoint) may calculated and displayed in other embodiments.” As established in claim 1, Hwang teaches multiple risk factors that are displayed as a result of multiple algorithms and multiple inputs (Fig. 1), while Farley teaches the elements of the second predicted post-operative outcome metric as previously convey in paragraph [0127].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang with Farley for the same reasons as previously provided for claim 1.  

With regard to apparatus claim 5 and associated method claim 15, the modification of Hwang teaches wherein the processor is configured to display the second predicted post-operative joint performance data output with recommendations for the at least one arthroplasty surgical parameter as previously conveyed for claim 1. 

With regard to apparatus claim 6 and associated method claim 16, the modification of Hwang teaches wherein the joint is selected from the group consisting of a hip joint, a knee joint, a shoulder joint, an elbow joint, and an ankle joint. First, Hwang teaches an example of Fig. 3 consisting of “a left knee arthroplasty”. Farley further teaches that “the disclosed techniques may be applied to, for example, shoulder, hip, and knee arthroplasties” ([0002]). 

With regard to apparatus claim 7 and associated method claim 17, the modification of Hwang teaches wherein the joint is a shoulder joint: Farley is relied on to teach that “the disclosed techniques may be applied to, for example, shoulder, hip, and knee arthroplasties” ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hwang with a risk outcome prediction of a knee arthroplasty by assessing the shoulder arthroplasty of Farley as an obvious variant of a joint that is subject to similar treatment in the field of arthroscopy. 

With regard to apparatus claim 8 and associated method claim 18, Hwang further teaches  wherein the pre-operative patient specific data comprises: (a) patient demographics, (b) a patient diagnosis, (c) a patient comorbidity, (d) a patient medical history, (e) a shoulder active range of motion measure, (f) a patient self-reported measure of pain, function, or both, (g) a patient score based on American Shoulder and Elbow Surgeons Shoulder Score (ASES), (h) a patient score based on Constant Shoulder Score (CSS), or any combination thereof: “The inputs may include medical history information 10, test results 20, social factors 30, medical insurance information 40, and healthcare resources 50” ([0022]), wherein “the social factors 30 may include information indicating whether the patient is a smoker or drug user, whether and how much the patient drinks, lifestyle information, marital status, country of origin, ethnicity, race, house hold income, education level, distance from health care system, recent travel information, patient demographics. Further, “the medical history information 10 is different for each patient and may indicate, for example, previous diagnoses, procedures, treatments, and healthcare usage” ([0023]), which reads on a patient medical history. Additionally, “the pair and functional data section 540 may include information indicating current or last-reported pain levels of the patient, KOOS JR. information, and range of motion” ([0053]) as previously conveyed in claim 1. Further, “various comorbidity indexes (e.g., Elixhauser, Charlson, Functional, etc.) may be specially designed from diagnosis codes and used to train the predictive modeling engine” ([0034]). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Farley as applied to parent claims 1 and 11, respectively, and further in view of Kohli et al. (US 2016/0350506).
Regarding the apparatus of claim 9 and the method of claim 19, the modification of Hwang teaches the apparatus/method of claim 7/17, but does not teach wherein the at least one arthroplasty surgical procedure is selected from the group consisting of an anatomic total shoulder arthroplasty, a reverse total shoulder arthroplasty, deltopectoral technique, and a superior-lateral technique. 
Kohli discloses methods and systems for determining the probability of an outcome of a therapeutic treatment of a musculoskeletal joint disorder, which shares a technical field with the instant application. Specifically, Kohli teaches that “‘treatment datapoints’ refers to datapoints associated with the treatment the subject has received to address their musculoskeletal joint disorder” ([0030]), wherein “surgical procedures datapoints may be considered a subset of the treatment datapoints,” with “non-limiting examples” including “Total Shoulder Arthroplasty” ([0031]). 
. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Farley as applied to claims 1 and 11, respectively, and further in view Levy et al. (“Factors predicting postoperative range of motion for anatomic total shoulder arthroplasty”).
Regarding the apparatus of claim 10 and the method of claim 20, the modification of Hwang teaches the apparatus/method of claim 7/17, but does not teach wherein the at least one first predicted post-operative outcome metric and the at least one second predicted post-operative outcome metric is selected from the group consisting of an American Shoulder and Elbow (ASES) score, a University of California, Los Angeles (UCLA) patient reported outcome measures score, a constant score, a global shoulder function score, a Visual Analogue Scale (VAS) Pain score, a smart shoulder arthroplasty score, an internal rotation (IR) score, an abduction measurement, a forward elevation measurement, and an external rotation measurement. 
Levy discloses a study for examining factors that influence ultimate postoperative motion after total should arthroplasty (TSA), which shares a technical field with the instant application. Specifically, Levy teaches “a retrospective query of prospective collected data of all patients treated with TSA” (1st paragraph of Materials and methods, pg. 56), where “data analyzed from the repository included measured preoperative and most recent postoperative motion, perceived preoperative and most recent postoperative motion, age at the time of surgery,  body  mass  index  th paragraph of Materials and methods, pg. 56). Further, “to determine the relationship between the variables analyzed in this study and postoperative ROM, linear regression analyses, Pearson correlations, Spearman correlations, and point-biserial correlations were used where appropriate” (5th paragraph of Materials and methods, pg. 56), where range of motion (ROM) measurements include “forward flexion, abduction, and external rotation” as well as “internal rotation…based on the highest midline segment of the back that can be reached” (3rd paragraph of Materials and methods, pg. 56). In other words, Levy attempts to identify pre-operative patient specific data that display a correlation with post-operative joint performance, in order for one of ordinary skill in the art to predict post-operative joint performance data from pre-operative patient specific data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the multiple “risk outcomes” of Hwang with the various ROMs (e.g., abduction, forward flexion, external and internal rotation) as suggested by Levy as the first and second post-operative joint  performance data output, since “gaining a better understanding of which factors truly influence postoperative motion after TSA is vital in defining realistic patient expectations and ultimately producing satisfactory patient outcomes” (Introduction, pg. 56).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793